PER COURT.
Inasmuch as the declaration had been taken from the office by the plaintiff’s *35•counsel when the defendant’s counsel applied for it, it must be considered as filed the first day of the term, so far as relates to the defendant’s counsel haring an opportunity to examine its contents: and as the case is of a peculiar nature, arising out of legislative enactments, which have never had a judicial construction, and the amendment presents, at least, a new state of the case, the defendant is not bound to plead during the' present term. Bule denied, and the cause continued.
[For opinion on demurrer to replication, see •Case No. 17,074.]